                                       Case 2:20-cv-07605-RGK-AS Document 21-1 Filed 11/04/20 Page 1 of 7 Page ID #:75



                                         1   Corey E. Taylor (Bar No. 178501)
                                             Law Office of Corey E. Taylor, APC
                                         2   629 Camino de los Mares, Suite 305
                                             San Clemente, CA 92673
                                         3   Tel. (949) 429-3481
                                             Fax. (949) 271-2704
                                         4   E-Mail: corey@taylorlawoc.com
                                         5   Attorney for Defendant Milan Tuscany, LLC,
                                             a California limited liability company
                                         6

                                         7

                                         8                          UNITED STATES DISTRICT COURT
                                         9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                        10

                                        11   Anthony Bouyer, an individual,             Case No.: 2:20-cv-07605-RGK (ASx)
LAW OFFICE OF COREY E. TAYLOR, APC




                                        12     Plaintiff,                               Memorandum of Points and Authorities in
  629 Camino de los Mares, Suite 305




                                                                                        Support of Motion for Relief from Default
       San Clemente, CA 92673




                                        13     vs.
                                                                                        [Notice of Motion, Supporting Declaration
                                        14   Milan Tuscany, LLC, a California limited   of Corey E. Taylor, Stipulation of Counsel,
                                             liability company; and DOES 1–10,          Proposed Order, and Answer to Complaint
                                        15   Inclusive,                                 Filed Concurrently Herewith]
                                        16     Defendants.                              Before the Honorable R. Gary Klausner
                                        17                                              Hearing date: December 7, 2020
                                                                                        Hearing Time: 9:00 a.m.
                                        18                                              Hearing Courtroom: 850
                                        19
                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                        -1-
                                       Case 2:20-cv-07605-RGK-AS Document 21-1 Filed 11/04/20 Page 2 of 7 Page ID #:76


                                         1                                                  I.
                                         2                                           Introduction
                                         3          The entry of default against Defendant Milan Tuscany, LLC, a California limited
                                         4   liability company (“Defendant”) resulted from two events: (1) an agreement between
                                         5   counsel for Defendant and one counsel for plaintiff Anthony Bouyer (“Plaintiff”) that
                                         6   Defendant would have until October 20, 2020 to respond to the complaint in this matter
                                         7   that was not documented via stipulation as of October 16, 2020 (the date of entry of
                                         8   default) and (2) another of Plaintiff’s counsel not being aware of the agreement with
                                         9   Defendant reached by another of Plaintiff’s counsel. In other words, Defendant had a
                                        10   documented extension in place with one of Plaintiff’s attorneys at the time that the other
                                        11   attorney, surely unknowingly, sought default.
LAW OFFICE OF COREY E. TAYLOR, APC




                                        12          Good cause exists under Federal Rule of Civil Procedure Section 55(c) to grant the
  629 Camino de los Mares, Suite 305




                                        13   requested relief because:
       San Clemente, CA 92673




                                        14                The default was entered as a result of surprise: At the time that default was
                                        15                 entered on October 16, 2020, the parties had an agreement extending
                                        16                 Defendant’s time to respond to October 20, 2020, later extended to the 30
                                        17                 day limit allowed by Local Rule 8.3. Declaration of Corey E. Taylor
                                        18                 (“Taylor Decl.,” ¶¶ 2-7, Exhs. “A” and B.” Hutton v. Fisher (3d Cir. 1966)
                                        19                 359 F.2d 913, 915.
                                        20                Plaintiff does not oppose the relief sought, and, in fact, has stipulated to it.
                                        21                 Taylor Decl., ¶ 7, Exh. “B.”
                                        22                No prejudice will result from the relief sought: this case will be at issue and
                                        23                 ready to proceed by December 7, 2020, just over three months after it was
                                        24                 filed. Taylor Decl., ¶¶ 8.
                                        25                Defendant has valid defenses to the matters complained of in the complaint,
                                        26                 as evidenced by the proposed answer filed concurrently herewith. Taylor
                                        27                 Decl., ¶ 9, Exh. “C.”
                                        28                Relief was promptly sought. Taylor Decl., ¶¶ 7-8, Exh. “B.”

                                                                                           -2-
                                       Case 2:20-cv-07605-RGK-AS Document 21-1 Filed 11/04/20 Page 3 of 7 Page ID #:77


                                         1                                               II.
                                         2                                      Timeline of Events
                                         3         A brief summary of events is helpful to explain why good cause exists to grant
                                         4   Defendant relief from default:
                                         5               This matter was filed on August 21, 2020. Taylor Decl., ¶ 3.
                                         6               The complaint was served by substitute service on September 2, 2020,
                                         7                making Defendant’s response due by October 5, 2020. Id.
                                         8               On September 22, 2020 – before Defendant’s time to respond to the
                                         9                complaint had come – counsel for the parties (Phyl Grace for Plaintiff and
                                        10                Corey Taylor for Defendant) reached agreement via telephone and email
                                        11                that Defendant would have until October 20, 2020 to file a responsive
LAW OFFICE OF COREY E. TAYLOR, APC




                                        12                pleading to the complaint. Taylor Decl., ¶ 4, Exh. “A.”
  629 Camino de los Mares, Suite 305




                                        13              On October 16, 2020, counsel for Plaintiff Joseph Manning, Jr. – and not
       San Clemente, CA 92673




                                        14                counsel for Plaintiff Phyl Grace who had reached agreement with counsel
                                        15                for Defendant – sought and obtained Defendant’s default. Taylor Decl., ¶¶
                                        16                5-6, Exh. “A.”
                                        17              On October 20, 2020, counsel for the parties extended Defendant’s time to
                                        18                respond further. Taylor Decl., ¶ 5, Exh. “A.”
                                        19               Later that same day, counsel for Defendant learned of Defendant’s default
                                        20                and, the next day, obtained Plaintiff’s agreement to set aside the default.
                                        21                Taylor Decl., ¶ 6, Exh. “A.”
                                        22               On October 28, 2020, less than two weeks after the default was entered,
                                        23                Defendant filed a stipulation and proposed order to set aside the default and
                                        24                allow Defendant until November 4, 2020 to respond. Taylor Decl., ¶ 7, Exh.
                                        25                “B.”
                                        26              On November 2, 2020, Defendants learned that the Order setting aside
                                        27                default was denied by the Court. Taylor Decl., ¶ 8.
                                        28

                                                                                         -3-
                                       Case 2:20-cv-07605-RGK-AS Document 21-1 Filed 11/04/20 Page 4 of 7 Page ID #:78


                                         1                This motion was filed on November 4, 2020: within two days of learning
                                         2                 that the order was denied, and within the thirty day extension period allowed
                                         3                 by Local Rule 8.3. Id.
                                         4                                                 III.
                                         5                                          Supporting Law
                                         6          Federal Rule of Civil Procedure 55(c) states, in pertinent part: “The court may set
                                         7   aside an entry of default for good cause. . . .”
                                         8          Many courts hold that the showing of “good cause” required for relief from entry of
                                         9   default under Rule 55(c) is not as high a burden as that required for relief from a default
                                        10   judgment under Rule 60(b). See, e.g., Johnson v. Dayton Elec. Mfg. Co. (8th Cir. 1998)
                                        11   140 F3d 781, 783. Courts in the Ninth Circuit consider the following three factors to be
LAW OFFICE OF COREY E. TAYLOR, APC




                                        12   most important when setting aside a default: whether the defendant's culpable conduct led
  629 Camino de los Mares, Suite 305




                                        13   to the default, whether the defendant has a meritorious defense, and whether reopening the
       San Clemente, CA 92673




                                        14   default judgment would prejudice the plaintiff. TCI Group Life Ins. Plan v. Knoebber (9th
                                        15   Cir. 2001) 244 F.3d 691, 696, as amended on denial of reh'g and reh'g en banc (May 9,
                                        16   2001). That said, other factors may be relevant as well, including the nature of defendant's
                                        17   explanation for the default, the good faith of the parties, the amount of money involved,
                                        18   and the promptness of defendant's motion to set aside the entry of default. Indigo
                                        19   America, Inc. v. Big Impressions, LLC (1st Cir. 2010) 597 F.3d 1, 3.
                                        20          As concerns the facts at bar pattern, the case of Hutton v. Fisher (3d Cir. 1966) 359
                                        21   F.2d 913, 915, is on point. In that case, senior counsel for the plaintiff granted counsel for
                                        22   the defendant an extension of time to respond to the complaint. Before defendant’s
                                        23   extended time to respond had run but a full two months later, junior counsel for the
                                        24   Defendant (in good faith and without knowledge of the agreement reached with his
                                        25   superior) requested and obtained an order of default without notice to the defendant and
                                        26   without advising the court of the informal agreement between opposing counsel. Held
                                        27   the court: “In these circumstances we think failure of communication within a law office
                                        28

                                                                                           -4-
                                       Case 2:20-cv-07605-RGK-AS Document 21-1 Filed 11/04/20 Page 5 of 7 Page ID #:79


                                         1   should not be permitted to impose a disadvantage upon the opposing party.” Hutton v.
                                         2   Fisher (3d Cir. 1966) 359 F.2d 913, 915 (emphasis added).
                                         3                                                 IV.
                                         4   Argument: Each of the Factors Favor Granting Defendant Relief from Default Here
                                         5                                      – Good Cause Exists.
                                         6          Applying the relevant factors to the facts at hand demonstrates that relief from
                                         7   default should be granted.
                                         8          Whether Defendant's culpable conduct led to the default. It did not. The
                                         9   default was entered while counsel for Defendant was relying on his oral and written
                                        10   agreement with another counsel for Defendant in the same firm, which agreement
                                        11   provided Defendant until the following week (and, later until the date this motion was
LAW OFFICE OF COREY E. TAYLOR, APC




                                        12   filed), to file a responsive pleading. Taylor Decl., ¶¶ 2-7) Exhs. “A” and “B.” The facts at
  629 Camino de los Mares, Suite 305




                                        13   bar are on all fours with those in Hutton, supra.
       San Clemente, CA 92673




                                        14          Whether Defendant has a meritorious defense. As set forth in the proposed
                                        15   Answer lodged concurrently with this motion (Taylor Decl., ¶ 9, Exh. “C”) Defendant
                                        16   contends that the subject premises are compliant with the ADA, that Plaintiff did not
                                        17   experience any barriers, and/or that it is entitled to reduced penalties under state law.
                                        18   Further, Defendant should be entitled to challenge any request for attorneys’ fees made by
                                        19   Plaintiff should it prevail on is claims under the ADA.
                                        20          Whether Plaintiff will be prejudiced. Plaintiff will not suffer prejudice and, in
                                        21   fact, has stipulated to the relief sought by this Motion. Taylor Decl., ¶ 7, Exh. “B.”
                                        22          Defendant’s explanation. The default was obtained without notice to Defendant
                                        23   and during a time when counsel for Plaintiff represented to counsel for Defendant that an
                                        24   extension was in place. Taylor Decl., ¶¶ 2-6, Exh. “A.” Admittedly, no stipulation per
                                        25   Local Rule 8.3 had been filed by that time, but Defendant’s time to file that stipulation
                                        26   had not run as of the October 16, 2020 date of default: Defendant had until November 4,
                                        27   2020 to file that stipulation. In fact, Defendant did file that stipulation with an order
                                        28

                                                                                           -5-
                                       Case 2:20-cv-07605-RGK-AS Document 21-1 Filed 11/04/20 Page 6 of 7 Page ID #:80


                                         1   seeking relief from default on October 28, 2020. That stipulation and order was denied on
                                         2   October 30, 2020.
                                         3          Good faith. As set forth above, Defendant was operating per the written extension
                                         4   agreement reached when the default was requested by another lawyer representing
                                         5   Plaintiff. Taylor Decl., ¶ 2.
                                         6          The amount of money involved. Costs to make the facilities compliant could be
                                         7   quite high: until experts (such as the parties’ respective CASps) reach agreement, the
                                         8   amount in dispute is unknown.
                                         9          Promptness. Defendant’s stipulation and order was filed prior to the expiration of
                                        10   the 30 day time frame in Local Rule 8.3. This motion was also filed within that time
                                        11   frame, and just two court days after Defendant learned that its prior application was
LAW OFFICE OF COREY E. TAYLOR, APC




                                        12   denied. Taylor Decl., ¶ 8.
  629 Camino de los Mares, Suite 305




                                        13                                                V.
       San Clemente, CA 92673




                                        14                                           Conclusion
                                        15          For all of the foregoing reasons, Defendant requests an order granting it relief from
                                        16   default and deeming the concurrently filed proposed answer filed as of the date of the
                                        17   hearing on this motion.
                                        18    DATED: November 4, 2020                    Respectfully submitted,
                                        19                                               Law Office of Corey E. Taylor, APC
                                        20

                                        21                                               By: /S/ Corey E. Taylor
                                        22                                               Corey E. Taylor
                                                                                         Attorney for Defendant Milan Tuscany, LLC,
                                        23                                               a California limited liability company

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                         -6-
                                       Case 2:20-cv-07605-RGK-AS Document 21-1 Filed 11/04/20 Page 7 of 7 Page ID #:81


                                         1                          PROOF OF SERVICE OF DOCUMENT
                                         2   I am over the age of 18 and not a party to this proceeding. My business address is: 629
                                             Camino de los Mares, Suite 305, San Clemente, CA 92673
                                         3
                                             A true and correct copy of the foregoing document entitled (specify): Memorandum of
                                         4   Points and Authorities in Support of Motion for Relief from Default will be served in
                                             the manner stated below:
                                         5
                                             1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                         6   (NEF): Pursuant to controlling General Orders and LR, the foregoing document will be
                                             served by the court via NEF and hyperlink to the document. On November 4, 2020, I
                                         7   checked the CM/ECF docket for this proceeding and determined that the following
                                             persons are on the Electronic Mail Notice List to receive NEF transmission at the email
                                         8   addresses stated below:
                                         9   PLAINTIFF (via counsel) – Anthony Bouyer – disabilityrights@manninglawoffice.com,
                                             pgrace@manninglawoffice.com
                                        10
                                                 Service information continued on attached page
                                        11
                                             2. SERVED BY UNITED STATES MAIL:
LAW OFFICE OF COREY E. TAYLOR, APC




                                        12   On (date), I served the following persons and/or entities at the last known addresses in this
  629 Camino de los Mares, Suite 305




                                             proceeding by placing a true and correct copy thereof in a sealed envelope in the United
                                        13   States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
       San Clemente, CA 92673




                                             constitutes a declaration that mailing to the judge will be completed no later than 24 hours
                                        14   after the document is filed.
                                        15       Service information continued on attached page
                                        16   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                                             TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant
                                        17   to F.R.Civ.P. 5 and/or controlling LR, on November 4, 2020, I served the following
                                             persons and/or entities by personal delivery, overnight mail service, or (for those who
                                        18   consented in writing to such service method), by facsimile transmission and/or email as
                                             follows. Listing the judge here constitutes a declaration that personal delivery on, or
                                        19   overnight mail to, the judge will be completed no later than 24 hours after the document is
                                             filed.
                                        20
                                             Hon. R. Gary Klausner – Roybal Federal Building and U.S. Courthouse, 255 East Temple
                                        21   Street, Los Angeles, CA 90012, Courtroom 850, 8th Floor via 12th Floor Mandatory
                                             Chambers Copy Box, 255 East Temple Street, Los Angeles, CA
                                        22

                                        23       Service information continued on attached page
                                        24   I declare under penalty of perjury under the laws of the United States that the foregoing is
                                             true and correct.
                                        25
                                              11/04/2020            Corey E. Taylor                     /s/ Corey E. Taylor
                                        26    Date                 Printed Name                         Signature
                                        27

                                        28

                                                                                          -7-
